MEMORANDUM **
Victor Rodolfo Hernandez Flores appeals from the district court’s judgment and challenges the 48-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Hernandez Flores contends that the district court procedurally erred by failing to consider the 18 U.S.C. § 3553(a) sentencing factors, to respond to his requests for a downward variance and cultural assimilation departure, and to adequately explain the sentence. We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The record reflects that the district court adequately considered the section 3553(a) sentencing factors, responded to Hernandez Flores’s arguments for a variance and departure, and sufficiently explained the sentence imposed. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
We do not consider Hernandez Flores’s argument that the district court failed to properly calculate the Guidelines range and instead created a Guidelines range that would encompass the 48-month sentence, because it was raised for the first time in his reply brief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n. 9 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.